Citation Nr: 0310802	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
February 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from January 2000 and February 2000 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the January 
2000 rating decision, the RO denied a total rating for 
compensation based upon individual unemployability.  In the 
February 2000 rating decision, the RO denied reopening the 
claim for service connection for post-traumatic stress 
disorder.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he stated that he wanted a hearing before a 
traveling section of the Board.  In a January 2003 letter, 
the RO informed the veteran that a hearing before the Board 
had been scheduled on March 11, 2003.  The record reflects 
that the veteran failed to appear for the hearing.  Thus, the 
Board finds that there is no hearing request pending at this 
time.  

In March 1999, the veteran filed a claim for service 
connection for schizophrenia, which the RO denied in January 
2002.  In September 2002, the veteran submitted additional 
records and asked that his claim be re-evaluated.  In October 
2002, the RO denied service connection for schizophrenia.  
The record does not reflect that the veteran has submitted a 
notice of disagreement as to this issue.  Thus, the issue of 
service connection for schizophrenia is not on appeal and 
will not be discussed in the decision.  See 38 C.F.R. 
§ 20.200 (2001) (appeal before Board consists of timely filed 
notice of disagreement in writing, and after the issuance of 
a statement of the case, a substantive appeal).


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder was 
denied by the Board in a February 1999 decision.  

2.  The evidence received since the February 1999 Board 
decision does not bear directly and substantially upon this 
issue and, when considered alone or together with all of the 
evidence, both old and new, need not be considered to fairly 
decide the claim.

3.  The veteran has a high school diploma and two years of 
college; he has received training as an emergency medical 
technician, a computer assistant, and through the 
Comprehensive Employment Training Act (CETA).  He has work 
experience as a computer assistant and in housekeeping.  

4.  The veteran's service-connected disability of bilateral 
hearing loss is rated at 70 percent and, when evaluated in 
association with his educational attainment and occupational 
experience, is not sufficiently disabling to render him 
unable to obtain and retain all kinds of substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The February 1999 Board decision, which denied service 
connection for post-traumatic stress disorder, is final.  38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  The evidence received since the February 1999 Board 
decision is not new and material, and the claim for service 
connection for post-traumatic stress disorder is not 
reopened.  38 U.S.C.A. § 3.156(a) (2002).

3.  The criteria for a total rating for compensation based 
upon individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the January 2000, 
February 2000, and October 2000 rating decisions, and the 
December 2000 statement of the case.  In the January 2000 
rating decision, the RO told the veteran that he had not been 
found to be unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability of hearing loss.  In the February 2000 rating 
decision, the RO informed the veteran that the claim for 
service connection for post-traumatic stress disorder had 
been previously denied and that he must submit new and 
material evidence to reopen the claim.  The RO explained that 
new and material evidence was evidence that was neither 
cumulative or redundant and which by itself or in connection 
with the evidence previously assembled was so significant 
that it must be considered to decide the merits of the claim.  
The RO stated that the evidence the veteran had submitted was 
not new and material, as it did not support a finding that 
the inservice stressors had occurred (this was the specified 
basis for the denial of service connection for post-traumatic 
stress disorder in the February 1999 decision).  In the 
October 2000 rating decision, the RO denied the claim for 
service connection for post-traumatic stress disorder on the 
merits, noting that the Board had previously denied his claim 
and that there was no evidence to show a precipitating 
stressful experience occurred in service.  As to the claim 
for individual unemployability, the RO stated that the 
evidence did not show that the veteran was unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disability of hearing loss.  The 
December 2000 statement of the case reiterated this 
information and provided the veteran with the applicable 
regulations that pertained to his claims.  The Board finds 
that based upon the above, VA has no outstanding duty to 
inform him that any additional information or evidence is 
needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a July 
2002 letter, the RO told the veteran that it would make 
reasonable efforts to help him get the evidence needed for 
his claims.  The RO stated that it would request service 
medical and personnel records, as well as relevant records of 
treatment he had received at VA and other federal facilities.  
The RO also stated that it would help him obtain records from 
non-federal sources he had identified, but noted that the 
veteran had the responsibility to support his claim with the 
appropriate evidence.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO had already obtained the veteran's 
service medical records from the National Personnel Records 
Center when he submitted a prior claim.  The RO also obtained 
the veteran's VA medical records from the New Orleans, 
Louisiana, VA Medical Center.  The veteran has not alleged 
that there exists any records that VA has not obtained and, 
in fact, submitted a statement in response to the November 
2002 letter that he had no additional evidence to submit.  
Finally, in accordance with its duty to assist, the RO had 
the veteran undergo two VA examinations related to his 
claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Post-traumatic stress disorder

The Board notes that prior to the February 1999 Board 
decision, the veteran had previously been denied service 
connection for post-traumatic stress disorder on numerous 
occasions going as far back as 1984.  In the February 1999 
decision, the Board reopened the claim for service connection 
for post-traumatic stress disorder and denied it on the 
merits.  The evidence of record at that time consisted of the 
veteran's service medical and personnel records, VA treatment 
records and examination reports, statements and testimony 
provided by the veteran, and testimony provided by a VA 
psychologist, Dr. FLS.  

The service records showed that the veteran's military 
occupational specialty was a radio repairman.  The DD 214 
shows that he was awarded the National Service Defense Medal, 
the Vietnam Service Medal, and the Vietnam Campaign Medal.  
The Board noted that these awards/decorations were not 
indicative of having engaged in combat.  

A September 1984 VA psychiatric evaluation report shows that 
the examiner made a specific finding that the veteran did not 
have post-traumatic stress disorder.  January 1987 and May 
1992 VA psychiatric evaluation reports show that the examiner 
entered a diagnosis of post-traumatic stress disorder (among 
other diagnoses).  VA treatment records, dated from 1992 to 
1995, showed that the veteran was being treated for post-
traumatic stress disorder.  In June 1998, the veteran and Dr. 
FLS, testified at a Board hearing.  Dr. FLS stated that he 
was the program manager for the VA post-traumatic stress 
disorder hospital program and had treated the veteran for 
post-traumatic stress disorder.  He stated that the veteran 
had provided a description of events sufficient to meet the 
criteria for post-traumatic stress disorder.  He also stated 
that the veteran had described the same events on numerous 
occasions so that he believed their validity.  Dr. FLS 
testified that there was no doubt that the veteran had been 
exposed to sufficient stressors in Vietnam and that the 
handling of dead bodies and working with the wounded, which 
were the classic causes of post-traumatic stress disorder.  
The veteran testified that he was in Vietnam for 22 months 
and involved in combat by performing night patrols.  He 
stated he performed perimeter checks and to bring in enemy 
bodies.  The veteran stated that he helped bandage the leg of 
a man whose leg had been blown off.  He testified that he 
could not remember this man's name.

In reviewing the veteran's claim on the merits, the Board 
determined that while the veteran had a diagnosis of post-
traumatic stress disorder, which had been attributed to his 
service in Vietnam, he had not established that he was a 
combat veteran and had not brought forth evidence to 
corroborate that the claimed in-service stressors had 
occurred.  The Board noted that the veteran had alleged 
various in-service stressors regarding his service in 
Vietnam, which it found were not credible.  The Board stated 
that the veteran had claimed he was in Vietnam for 22 months 
but that the service records showed that he served 17 months.  
It stated that the veteran had reported that he sustained 
shrapnel wounds to his legs but that the service records did 
not show that he had sustained any wounds while in Vietnam.  
The Board noted that in 1972, the veteran's only complaint 
about Vietnam was that people had tried to make him do things 
he did not want to do, and that by the time he was examined 
in January 1987, "his story had changed, and he maintained 
that he had been exposed to several attacks."  The Board 
also noted that "it was not until many years after service 
until he claimed that he had been fired upon when cutting the 
grass at a helicopter pad or had been blown off the road into 
a rice paddy."  The Board found that the preponderance of 
the evidence was against a finding that the veteran had 
engaged in combat.  The Board found that the veteran had not 
submitted credible evidence to support that the alleged 
stressors actually occurred.  That decision is final.  
38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

In September 1999, the veteran filed a petition to reopen the 
claim for service connection for post-traumatic stress 
disorder.  The evidence submitted in connection with the 
petition to reopen is described below.

A September 1999 VA hospitalization summary report shows that 
the veteran was admitted with a diagnosis of post-traumatic 
stress disorder.  The examiner stated that the veteran worked 
on "all his aspects of his post-traumatic stress disorder" 
but was still suffering from a variety of symptoms at the 
time of discharge.

In an undated letter, which was received at the RO in 
November 1999, a VA psychologist, FLS, stated that the 
veteran was currently a patient at the New Orleans VA Medical 
Center for post-traumatic stress disorder.  He stated that 
the veteran had been a patient in this program for the last 
five years and had undergone daily, intensive treatment for 
severe post-traumatic stress disorder.  Dr. FLS added that 
the veteran had undergone intensive psychological and 
psychiatric evaluations and had repeatedly been diagnosed 
with severe post-traumatic stress disorder and chronic 
psychosis.  He concluded that the veteran was seen as being 
unemployable.

In a November 1999 letter from a VA psychiatrist, she stated 
that the veteran had been treated for post-traumatic stress 
disorder since 1995.  She stated the veteran had displayed 
behaviors consistent with both schizoaffective disorder and 
post-traumatic stress disorder.  She stated that back in 
1995, the veteran had reported having served in Vietnam for 
22 months as a radio repairman and had reported being 
stationed with artillery and infantry units and being 
ambushed by sniper fire.  She added that the veteran reported 
seeing others killed and maimed and being hit by sniper fire.  

In a January 2000 statement from Dr. FLS, he stated that the 
veteran had been treated for post-traumatic stress disorder 
and a psychosis for the past four years and had been 
evaluated on a number of occasions for such disabilities.  He 
stated that the veteran "clearly suffers" from post-
traumatic stress disorder, but noted that the veteran's 
psychosis was probably a consequence of the post-traumatic 
stress disorder.  The psychologist stated that the veteran 
had a total social and occupational impairment due to his 
thought processes from post-traumatic stress disorder, which 
made him a danger to himself and others. 

In a May 2000 statement from Dr. FLS, he stated that the 
veteran had been treated for post-traumatic stress disorder 
for the last five years and that he remained severely 
disabled due to both post-traumatic stress disorder and a 
"comorbid schizophrenia disorder."  He stated the veteran 
was not employable or able to work at the current time.  Dr. 
FLS reiterated the same findings in a July 2000 statement.

In an August 2000 "buddy statement," Mr. JS stated that he 
served as a lance corporal with the 7th command company, 5th 
company battalion at China Beach.  He stated he was brought 
to his unit in the Republic of Vietnam by the veteran, which 
was a "free fire zone" from "LZ51."  He stated that they 
traveled through the "rice patty trails" and village areas, 
which were also considered "free fire zones."  Mr. JS added 
that the entire trip from "LZ51" to China Beach was 
traveled in a "free fire zone," which was a "stressful 
trip" and occurred in 1969.

The veteran submitted copies of some of his service medical 
records.

In a December 2001 letter, a VA psychiatrist stated that the 
veteran suffered from schizophrenia, schizoaffective type, 
and post-traumatic stress disorder, which he stated was 
chronic and severe.  He stated that both of these 
disabilities dated from the veteran's active military service 
and had been recurrent ever since.

In an undated letter from Dr. FLS, he stated that the veteran 
was a patient in the post-traumatic stress disorder program 
and suffered from both post-traumatic stress disorder and 
schizophrenia.  He added that the veteran's primary 
psychiatric problem was "probably" the schizophrenia.  He 
stated that the veteran's schizophrenia interacted with the 
post-traumatic stress disorder in "complicated ways," which 
would make it difficult for the veteran to function.  

In a January 2002 statement,  a VA psychiatrist stated that 
the veteran was completely disabled for psychiatric reasons.  
He stated that the veteran had chronic schizophrenia and 
post-traumatic stress disorder (which disorder he attributed 
to the veteran's military service in Vietnam).  He noted that 
the veteran's most severe and incapacitating mental illness 
was the schizophrenia.  

VA treatment reports, dated from 2001 to 2002 show treatment 
for post-traumatic stress disorder.

An October 2002 VA psychiatric evaluation report shows that 
the veteran reported inservice stressors from Vietnam.  He 
stated he was in areas where combat activity was close by but 
denied being involved in actual combat.  The examiner stated 
that the veteran had been diagnosed with post-traumatic 
stress disorder and schizophrenia.  He concluded that there 
was no clear evidence of post-traumatic stress disorder and 
that the veteran's symptoms were "somewhat vague."  He 
added that the veteran had not "consistently demonstrated 
experiencing core symptoms" of post-traumatic stress 
disorder and that it was not adequately shown that the 
veteran had undergone significant stressors severe enough to 
result in the development of post-traumatic stress disorder.  
The examiner entered a diagnosis of chronic paranoid 
schizophrenia.  

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  
Additionally, pursuant to 38 U.S.C.A. § 7105(c), a decision 
by the RO may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  The exception to these rules is described under 
38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, [VA] shall reopen the claim 
and review the former disposition of the claim."  Therefore, 
once a Board decision has been issued and once a rating 
decision becomes final, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).

After having carefully reviewed the evidence of record, the 
Board finds that the veteran has not presented evidence since 
the February 1999 Board decision, which is so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for post-traumatic 
stress disorder.  See 38 C.F.R. § 3.156(a).  The reasons 
follow.

The VA hospitalization summary report, the VA treatment 
records, the numerous statements from Dr. FLS, a psychologist 
at the VA mental clinic, the statements from VA 
psychiatrists, and the "buddy statement" are all new in 
that they have not been previously submitted.  However, the 
Board finds that they are not material and not of such 
significance as to establish a basis to reopen the claim for 
service connection for post-traumatic stress disorder.  The 
VA medical records (the letters and the treatment reports) 
show current diagnoses of post-traumatic stress disorder, 
where one of the professionals attributed the diagnosis to 
the veteran's military service.  At the time of the February 
1999 Board decision, the veteran had been diagnosed with 
post-traumatic stress disorder, which diagnosis had been 
attributed to his service in Vietnam.  Thus, such evidence is 
considered cumulative in that they only serve to confirm the 
presence of a condition that had already been established by 
past medical evidence in the file.  Dr. FLS had testified 
before the Board in June 1998, where he stated that the 
veteran had post-traumatic stress disorder and that the 
veteran had sufficient stressors in service to warrant the 
diagnosis of post-traumatic stress disorder.  The various 
letters that Dr. FLS has written provide the same information 
that he had previously provided at the June 1998 hearing 
before the Board.  Thus, these letters are cumulative of the 
testimony he had provided and cannot constitute new and 
material evidence.

Additionally, these records are not material because they do 
not address the specified basis of the February 1999 denial-
here, they do not corroborate the veteran's in-service 
stressors, nor do they establish that the veteran engaged in 
combat while in Vietnam.  Thus, this evidence cannot 
constitute new and material evidence.   See 38 C.F.R. 
§ 3.156(a).

While the August 2000 "buddy statement" is new, it is also 
not material.  Mr. JS stated that he and the veteran had 
traveled through the "rice patty trails" and village areas, 
which were also considered "free fire zones."  He described 
the trip as "stressful."  As stated above, the veteran 
reported that he had been fired upon when cutting the grass 
at a helicopter pad or had been blown off the road into a 
rice paddy.  Nowhere in the August 2000 statement did Mr. JS 
state that he and the veteran had been fired upon or blown 
off the road into a rice paddy.  Rather, he stated that they 
were in a "free fire zone" and that the trip was 
"stressful."  Mr. JS did not define what "free fire zone" 
meant, nor did he state what it was about the trip that made 
it "stressful."  The Board will not construe a report of 
being in a "free fire zone" or that the trip was 
"stressful" to be indicative of the veteran being fired 
upon or being blown off the road.  The Board finds that this 
statement does not corroborate the veteran's allegation of 
having been fired upon while in Vietnam, nor does this 
statement otherwise furnish background material and 
historical detail, such as would be reasonably necessary to 
establishing exposure to an environment conducive to a degree 
of apprehensiveness consistent with a witnesses experience.  
Thus, it cannot constitute new and material evidence to 
reopen the claim for service connection for post-traumatic 
stress disorder, even accepting it as credible.  See id.; see 
Justus v. Principi, 3 Vet. App. 510 (1992).  

The copies of the service medical records are not new in that 
they had been of record at the time of the February 1999 
Board decision.  Thus, they cannot constitute new and 
material evidence.  See id.

The January 2002 VA psychiatric evaluation report is actually 
evidence against the veteran's claim, as the examiner 
determined that the veteran did not meet the criteria for 
post-traumatic stress disorder.  Thus, that evidence would 
not assist the veteran in reopening his claim for service 
connection for post-traumatic stress disorder.

Finally, the Board has considered the veteran's arguments 
that he warrants service connection for post-traumatic stress 
disorder.  They repeat the arguments he had previously made 
in connection with his prior claim for service connection for 
post-traumatic stress disorder before the Board in February 
1999.  See id.; see Reid v. Derwinski, 2 Vet. App. 312 
(1992).  

In sum, the evidence submitted in connection with the current 
claim does not constitute new and material evidence because 
it essentially duplicates evidence which was previously 
considered and is merely cumulative or redundant.  See id.  
To reiterate, the veteran has not submitted evidence 
corroborating his alleged in-service stressors.  This was the 
specified basis for the February 1999 denial of service 
connection for post-traumatic stress disorder by the Board.  
Accordingly, for the reasons explained above, the Board has 
determined the veteran has not submitted new and material 
evidence to reopen the claim for service connection for post-
traumatic stress disorder, and the petition to reopen such 
claim is denied.

III.  Individual unemployability

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability because 
he cannot work as a result of his service-connected 
disability of bilateral hearing loss.  

Service-connected disabilities are rated based primarily upon 
the average impairment in earning capacity.  Total disability 
is considered to exist when there is any impairment which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340(a)(1) (2002).  Total ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2002).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Pursuant to 
38 C.F.R. § 4.16(a) (2002), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. 

Individual unemployability must be determined without regard 
to any nonservice-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2002); see 38 C.F.R. § 
4.19 (2002) (stating that age may not be a factor in 
evaluating service-connected disability or unemployability).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection is in effect for bilateral hearing loss 
disability, evaluated as 70 percent disabling.  Thus, the 
veteran meets the schedular requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).  However, after 
having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's service-connected disability 
renders him unable to work.  The reasons follow.

In the veteran's claim for increased compensation based on 
unemployability which he filed in September 1999 and again in 
July 2000, he indicated that he has a high school diploma and 
two years of college.  In the September 1999 application, the 
veteran stated he had training as an emergency medical 
technician, as a computer assistant, and through the 
Comprehensive Employment Training Act (CETA).  In the July 
2000 application, the veteran denied having received any 
training.  In the September 1999 application, the veteran 
stated that he last worked full-time in 1986 and became too 
disabled to work that same year.

The evidence that supports the veteran's claim that he 
warrants individual unemployability due to his service-
connected disability of bilateral hearing loss are his 
allegations that he cannot work because of his bilateral 
hearing loss.  However, when the veteran was examined in 
November 1999 for his hearing loss (which examination results 
were the basis for the grant from a 50 percent evaluation to 
a 70 percent evaluation), the audiologist stated that the 
veteran's impaired hearing did not preclude the ability to 
work.  He noted that both hearing-impaired individuals and 
deaf individuals were employed in a wide variety of 
occupations.  The Board finds that the audiologist's opinion 
outweighs the veteran's opinion.  He is a professional in 
relation to assessing hearing loss and provided an opinion 
that the veteran was capable of working.  He noted how even 
deaf people could work in various jobs.  The veteran has 
worked in housekeeping and as a computer assistant.  

There are several professional opinions that state the 
veteran is not employable; however, the professionals have 
stated that the veteran's lack of employability is due to his 
psychiatric disorders, for which the veteran is not service 
connected.  The only disability for which the veteran is 
service connected is bilateral hearing loss.  None of the 
medical records associated with the claims file since the 
veteran submitted his claim for individual unemployability 
have shown complaints pertaining to his hearing loss.  No 
professional has stated that the veteran is unable to secure 
gainful employment due to his bilateral hearing loss 
disability.

Based on the foregoing, the Board has determined that the 
veteran's service-connected disability of bilateral hearing 
loss disability does not preclude all forms of substantially 
gainful employment consistent with his educational background 
and occupational experience.  Accordingly, the Board 
concludes that the criteria for a total disability rating 
based on individual unemployability due to a service-
connected disability are not met.  The preponderance of the 
evidence is against the veteran's claim, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

The petition to reopen the claim for service connection for 
post-traumatic stress disorder is denied.

A claim for a total rating for compensation based upon 
individual unemployability is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

